
	

115 S1210 IS: To amend the Internal Revenue Code of 1986 to reduce tax rates across the board.
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1210
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2017
			Mr. Rounds (for himself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce tax rates across the board.
	
	
		1.Reduction in tax rates
			(a)Individual tax rates
				(1)In general
 (A)Reduction in rate for initial bracket amountClause (i) of section 1(i)(1)(A) of the Internal Revenue Code of 1986 is amended by inserting (8 percent for taxable years beginning after December 31, 2017) after 10 percent. (B)Reduction in rate for 15-, 25-, 28-, and 33-percent rate bracketsParagraph (2) of section 1(i) of such Code is amended to read as follows:
						
							(2)Reduction in
 ratesThe tables under subsections (a), (b), (c), (d), and (e) shall be applied—
 (A)by substituting 13% for 15% each place it appears,
 (B)by substituting 23% for 28% each place it appears,
 (C)by substituting 26% for 31% each place it appears, and
 (D)by substituting 31% for 36% each place it appears.
								.
 (C)Reduction in rate for highest rate bracketsSubparagraph (A) of section 1(i)(3) of such Code is amended— (i)by inserting (33 percent for taxable years beginning after December 31, 2017) after 35 percent in clause (i), and
 (ii)by inserting (37.6 percent for taxable years beginning after December 31, 2017) after 39.6 percent in clause (ii). (D)Conforming amendments (i)Subparagraph (B) of section 1(g)(7) of the Internal Revenue Code of 1986 is amended by striking 10 percent and inserting 8 percent.
 (ii)Paragraph (1) of section 1(h) of such Code is amended— (I)by striking 25 percent in subparagraph (A)(ii)(I) and inserting 23 percent,
 (II)by striking 25 percent in subparagraph (B)(i) and inserting 23 percent, and (III)by striking 39.6 percent in subparagraph (C)(ii)(I) and inserting 37.6 percent.
 (iii)Section 3402(p)(2) of such Code is amended by striking 10 percent and inserting 8 percent. (2)Capital gains rates (A)In generalParagraph (1) of section 1(h) of the Internal Revenue Code of 1986 is amended—
 (i)by striking 15 percent in subparagraph (C) and inserting 13 percent, (ii)by striking 20 percent in subparagraph (D) and inserting 18 percent,
 (iii)by striking 25 percent in subparagraph (E) and inserting 23 percent, and (iv)by striking 28 percent in subparagraph (F) and inserting 26 percent.
 (B)Rate under alternative minimum taxParagraph (3) of section 55(b) of such Code is amended— (i)by striking 15 percent in subparagraph (C) and inserting 13 percent,
 (ii)by striking 20 percent in subparagraph (D) and inserting 18 percent, and (iii)by striking 25 percent in subparagraph (E) and inserting 23 percent.
						(C)Conforming amendments
 The following sections are each amended by striking 20 percent and inserting 18 percent:
 (i)Section 1445(e)(1).
 (ii)The second sentence of section 7518(g)(6)(A).
 (iii)Section 53511(f)(2) of title 46, United States Code.
						(b)Corporate tax rates
 (1)In generalSection 11(b) of the Internal Revenue Code of 1986 is amended— (A)in paragraph (1)—
 (i)by striking 15 percent in subparagraph (A) inserting 13 percent, (ii)by striking 25 percent in subparagraph (B) and inserting 23 percent,
 (iii)by striking 34 percent in subparagraph (C) and inserting 32 percent, and (iv)by striking 35 percent in subparagraph (C) and inserting 33 percent, and
 (B)in paragraph (2), by striking 35 percent and inserting 33 percent. (2)Conforming amendments (A)Section 1201(a) of such Code is amended by striking 35 percent each place it appears and inserting 33 percent.
 (B)Paragraphs (1) and (2) of section 1445(e) of such Code are each amended by striking 35 percent and inserting 33 percent. (c)Effective date (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to taxable years beginning after December 31, 2017.
 (2)Amendments related to withholdingThe amendments made by subsections (a)(1)(D)(iii) and (c)(2)(B) shall take effect on January 1, 2018.
				
